DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 04/19/2022, with respect to amended claims 1, 10, and 19 have been fully considered and are persuasive.  The U.S.C. 103(a) rejection of claims 1, 10, and 19 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 10, and 19 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: converting the received location information for each node into a corresponding network address, the corresponding network address being based on a hierarchical cell-based partitioning scheme; identifying, by one or more processors of a network controller, a target region for a given node of the network based on a plurality of routing paths, the target region encompassing two or more nodes in the network that are next hops for the given node and that have a common segment in the corresponding network addresses, wherein the two or more nodes in the target region include a moving node; and sending, by the one or more processors of the network controller, one or more forwarding rules to one or more nodes in the network, the one or more forwarding rules including the common segment to identify the next hops for the given node, receiving new location information for the moving node; determining a new network address for the moving node based on the new location information; and when the new network address does not have the common segment, sending, by the one or more processors of the network controller, the new network address to the moving node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464